273 S.E.2d 450 (1980)
301 N.C. 405
STATE of North Carolina
v.
Patrick M. TRAPPER, Nunzio James Lombardo, Dennis Lombardo, Vincent Serge Lorusso, Clark William Oldenbrook.
Supreme Court of North Carolina.
November 4, 1980.
Daniel F. McLawhorn, Asst. Atty. Gen., Raleigh, for the State.
Herman E. Gaskins, Jr., Washington, Michael I. Curtis, Joel Hirschhorn, for defendants.
Defendants' notice of appeal under G.S. § 7A-30, 48 N.C.App. 481, 269 S.E.2d 680. Motion of the Attorney General to dismiss the appeal for lack of substantial constitutional question. Appeal dismissed.